DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 07/23/2021.  
The Claims 3-18, 21-26, 28-35, 38-53, 56-61 and 63-70 have been canceled by the applicant.

Reasons for Allowance

Claims 1-2, 19-20, 27, 36-37, 54-55 and 62 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 and 36 are allowed in view of Applicant's amendment, submitted to the Office on 07/23/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. 
The closest prior art Marinier et al. (U.S. Pub. 20130322376) disclose system for communicating channel state information (csi) of multiple transmission points. System and techniques for a wireless transmit/receive unit (WTRU) comprising: a processor, the processor configured at least with: one or more channel state information (CSI) processes, the processor configured to at least: receive an indication in a CSI request 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471